Order entered December 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01427-CR

                              BERTHA MANCILLA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-24729-T

                                            ORDER
       The Court REINSTATES the appeal.
       On November 25, 2015, we ordered the trial court to make findings regarding why
appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeal; (2) appellant is not indigent and is represented by retained counsel Rosaline
Kelly; (3) counsel’s explanation for the delay in filing appellant’s brief is her workload; and (4)
counsel requested until December 28, 2015 to file appellant’s brief.
       We ORDER appellant to file her brief by JANUARY 4, 2016. If the brief is not filed by
that date, the Court will, without further notice, submit the appeal without briefs. See TEX. R.
APP. P. 38.8(b)(4).
       We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                      /s/   ADA BROWN
                                                            JUSTICE